 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Government Employees,AFL-CIOandOffice and Professional Employ-ees InternationalUnion,LocalNo. 2, AFL-CIO. Case 5-CA-1602931 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 7 May 1985 Administrative Law JudgeDavid L. Evans issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions,' asupporting brief, and an answering brief. The Re-spondent also filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified.'1.The judge found that the Respondent violatedSection 8(a)(5), (3), and(1) by discriminatorily andunilaterallywithholding from all striking employ-ees vested vacation benefits they would have re-ceived but for their participation in the strikewhich began 14 November 1983. He found that, al-though the contract states that employees earn 1day of annual leave per pay period, the partieshave interpreted prior contracts as vesting employ-ees with annual leave at the beginning of the leaveyear.The judge then concluded that, because theBoard has held that cancellation of vested vacationbenefits is inherently destructive of significant em-ployee rights, all of the striking employees wereentitled to be made whole for any loss they hadsuffered because of the Respondent's discriminato-ry actions.2 This fording included both those em-'No exceptions have beenfiled to thejudge's findings and conclusionswith respect to the allegations of interrogation,threats, promise of bene-fit,prohibition against wearing protected union insignia,and cancellationof paid caucus timefor employeenegotiators.2Member Dennis finds it unnecessary to decidewhether theRespond-ent'swithholding of scheduled vacation leave for strikers was inherentlydestructiveof employee rights because there is unambiguous evidence ofunlawful motivefor theRespondent's conductThus, as the judge re-counted, the Respondent's chief negotiator Mulholland testifiedthat theissue of annual leave for striking employees arose in contemporaneous ne-gotiationswith the Union.Mulholland testifiedhe told the Union's chiefnegotiatorHaines that"therewas going to be no rewardfor anyonebeing on strike," "[w]e weren't going to payanybody forstriking againstus," "we didn't wantany benefit atall for employees being on strike,"and "we had no intent of giving any reward for the employees whilethey wereon strike." Mulholland alsotestifiedhe told a Federal mediatorat one point,"'[W]e want to makeitperfectlyclear that there is noreward forthe employees being on-for going out on strike,'which wefelt to be unjustified,"and, on another occasion,"[T]here would be noployees who had not scheduled leave prior to thestrike, as well as those who had previously sched-uled leave to be taken at that time.The Respondent excepts to this finding, main-taining that the judge was without authority to ruleon whetherallstriking employees had been deniedaccrued leave without regard to whether the leavehad been scheduled. The Regional Director specifi-cally dismissed an allegation thatallstriking em-ployees had been discriminatorily denied annualleave and the complaint alleges a violation onlywith respect to those employees whosescheduledleave was canceled. The General Counsel acknowl-edges that, in light of the dismissed allegation, itmay be appropriate to limit the remedy to thoseemployees who scheduled or attempted to scheduleannual leave prior to the strike. In view of the Re-gional Director's dismissal of the charge insofar asit alleged an unlawful denial of unscheduled leave,we find the violation should be limited to the dis-criminatory cancellation ofscheduledleave.2.The judge also found that employees sched-uled leave by submitting a formal written leave slipto a supervisor for approval prior to the time leavewas to be taken, and that the only employees tohave leave "scheduled and approved" in writingprior to the strike were Alma Langman and JosephHenderson.3 The General Counsel excepts to thejudge's restrictive definition of what constitutesscheduled leave. We find merit in this exception.At the beginning of the year, the Respondent'spersonnel department distributes blank leave sched-ules to each of the Respondent's 15 departments.The specific procedures for scheduling leave varysomewhat from department to department, but gen-erally one leave chart is distributed to the employ-ees in each department, who then indicate on thechartwhat their preference for leave is, if theyknow at that time. As noted in the parties' collec-tive-bargaining agreement,the annual leave sched-ules are tobe completed based on themutual con-sent of the employees and their supervisors, withpreference accorded to seniority within the depart-ment.Once any conflicts in scheduling are re-solved, the schedule is finalized by the supervisor.At least some of the charts are collected by person-nel in March or April of the leave year. A copy ofbenefit for them being on strike." These admissions totally belie the state-ment in Respondent President Blaylock's November 4 memorandum toemployees that previously scheduled annual leave would be rescheduled"due to the critical need for maintaining operations " Accordingly,Member Dennis finds that the Respondent denied striking employees al-ready scheduled leave to penalize them for exercising their Sec 7 rightsin violation of Sec 8(a)(3) and(1) of the Act,and that this unilateralchange also violated Sec 8(a)(5)3No exceptions were filed to the judge's finding that Langman andHenderson were discriminatonly denied annual leave278 NLRB No. 55 GOVERNMENT EMPLOYEES379the schedule is usually retained by a supervisor ineach department for help in planning the Respond-ent'sworkload. In some departments, the schedulesare periodically updated to reflect any changes inthe scheduled leave. Employees are also permittedto schedule or reschedule leave later in the year ifthey prefer by making a request to the supervisorfor such leave.The Respondent retains the right to rescheduleleave for employees if work considerations dictate;however, if scheduled leave is canceled by the Re-spondent and cannot be rescheduled by the end ofthe year, the Respondent is contractually bound topay the employees for that unused leave in orderthat they not forfeit that benefit under the "use orlose" provision in the contract. In essence, onceannual leave is placed on the leave chart or notedby a supervisor, employees are permitted to takethe leave unless the Respondent needs to resched-ule it. In that case, employees are entitled to re-schedule the leave, by the end of the year or bepaid for it.The Respondent also maintains the system, reliedon by the judge, involving formal leave slips whichare submitted by employees and signed by their de-partmental supervisors.This system is primarilyused to maintain a record of when leave is actuallytaken. In most cases, the leave slips are submittedprior to the time the employees take annual leave;however, some employees regularly submit themafter leave is taken.4 The leave slips are signed bythe departmental supervisors and forwarded withthe, bimonthly time and attendance reports to thepersonnel office. They are-then used for bookkeep-ing purposes and to resolve any conflicts whichmay arise concerning the amount of leave an em-ployee has left in the leave year.We find, contrary to the judge, that leave isscheduled in many, if not most, instances prior toapproval of the formal leave slips. This schedulingoccurs in a variety of ways, including the use ofdepartmental leave charts, written memoranda, andoral discussions between employees and supervi-sors.The process of submitting a formal writtenleave slip to a supervisor for approval when leavehas previously been scheduled is clearly only aministerial step taken for bookkeeping purposes.We therefore find that the judge erred in statingthat the only employees to have leave scheduledand approved at the time of .the strike were Lang-man and Henderson. Accordingly, we shall orderthat the Respondent compensate all employees who4Employees do at tunes make their initial requests for leave usingthese slips.Generally, however, the leave has already been approvedbefore the slip is submitted Obviously, this is the case in those instanceswhere leave is taken before the formal slip is completedhad scheduled annual leave withheld during the1983 leave year because of their participation in thestrike.5ORDERThe National LaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,American Federation of GovernmentEmployees,AFL-CIO,Washington,D.C., its offi-cers, agents, successors,and assigns,shall take theaction set forth in the Order as modified.1.Substitute the following for paragraph 1(d)."(d)Withholding scheduled vacation benefitsfrom its employees or in any other manner dis-criminating against them in regardto hire,tenureof employment,or any other terms and conditionsof employment,to encourage or discourage mem-bership in any labor organization."2.Substitute the following for paragraph 2(a)."(a)Make whole,with interest,all employees inthe unit found appropriate for that amount ofscheduled vacation pay which was unlawfullywithheld from them."3.Substitute the attached notice for that of theadministrative law judge.sWe leave to the compliance stage the determination as to which em-ployees had scheduled leave prior to the time of the strikeWe amendthe remedy section of the judge's decision to provide for the payments,with interest, of vacation pay to all employees from whom the Respond-ent withheld scheduled annual leave because of their strike participation.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate you with regard toyourmembership in or activities on behalf ofOffice and Professional Employees InternationalUnion, Local No. 2, AFL-CIO.WE WILL NOT threaten you with unspecified re-prisalsbecause , of your protected concerted, orunion, activities.WE WILL NOT solicit you'to return from an eco-nomic strike by promising you money or othereconomic benefits.WE WILL NOT prohibit you from wearing pro-,tected union insignia. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT withhold scheduled vacation ben-efits from you or in any other manner discriminateagainst you in regard to hire, tenure of employ-ment, or any other terms or condition of employ-ment to encourage or discourage membership inthe Union or any other labor organization.WE WILL NOT modify or terminate the vacationrights of economic strikers without first bargainingwith the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole, with interest, all employ-ees for all 1983 scheduled vacation pay which wehave unlawfully withheld.WE WILL bargain with the Union over any pro-posed modification or termination of the vacationrights of employees who have participated in aneconomic strike.AMERICAN FEDERATION OF GOVERN-MENT EMPLOYEES,AFL-CIOThomas M. Lucas, Esq.,for the General Counsel.Mitchell Jay Notis, Esq.,of Washington, D.C., for the Re-spondent.KathleenKocanMoore,ofWashington,D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thecharges herein were filed on 15 December 1983 byOffice and Professional Employees International Union,Local No. 2, AFL-CIO (Charging Party or the Union)against American Federation of Government Employees,AFL-CIO (Respondent or the Employer). Complaint onthese charges was issued on 12 October 1984. The com-plaint alleges that before, during, and after an economicstrikeby office personnel, including certain attorneysrepresented by the Union, Respondent violated Section8(a)(1), (3), and (5) of the National Labor Relations Act,by the following acts and conduct: Instructing an em-ployee not to discuss the strike with other employees andthreatening the employee with unspecified reprisals if shedid so; interrogating an employee about her protectedstrike-relatedconversationswithanotheremployee;promising employees a bonus if they abandoned thestrike;prohibiting nonstriking employees from wearinginsigniawhich supported the strike; cancelingan agree-ment to provide certain paid time for caucusing by em-ployee negotiators; and canceling vacations of, and with-holding accrued vacation benefits from, employees be-causethey or other employees joined or supported thestrike.Respondentdeniesthe commission of any unfairlabor practices. A hearing on this complaint was con-ducted by me on 4, 5, 6, 7, and 10 December 1984 atWashington, D.C. Respondent, the General Counsel, andCharging Party have filed briefs which have been care-fully considered. On the record as a whole I make thefollowingFINDINGS OF FACT1.JURISDICTIONRespondent is a labor organization which at all timesmaterial herein has been, and is, an unincorporated asso-ciationwith a place of business in Washington, D.C.,where it is engaged in the business of representing em-ployees and bargaining with employers throughout theUnited States and overseas, with respect to wages, hours,and other terms and conditions of employment. Duringthe calendar year ending 31 December 1983, Respond-ent, in the course and conduct of those operations, col-lected and received dues and initiation fees in excess of$25,000 at itsWashington, D.C. facility. Therefore Re-spondent is now,and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and at all times material herein hasbeen,a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESFor a number of years the Charging Party has repre-sented employees of Respondent throughout the UnitedStates in the following bargaining unit which is admittedto be appropriate under Section 9(b) of the Act:All permanent employees including probationers,term employees and certain field clerical positionswho are included in the appropriate bargaining unitas set forth by the NLRB in its decision clarifyingthe bargaining unit (Case No. 5-UC-82, September10, 1976,and 5-UC-137, November28, 1980), em-ployed by Respondent at its National Headquartersand Respondent's Districts, including attorneys as-signed to those districts, and field political organiz-ers;excluding all supervisors,managerial employ-ees,guards, confidential employees and PersonnelDepartment employees as, defined by the NLRB,and National Representatives and Organizers, Build-ing Engineers and Building Staff employees.Since 1970 the parties have entered a series of collective-bargaining agreements,themost recentof which wasreached 15 January 1984; that agreement (the 1984 con-tract) is effective from 15 January 1984 until 12 April1987.The agreement immediately preceding the 1984contract was effective by its original terms from 22 May1981 through 31 May 1983; this agreement (the 1981contract) was extended by various agreements of the par-ties until midnight 30 September 1983. Negotiations for asuccessor to the 1981 contract began about 1 September1983 and continued after expiration of the 1981 contracton 30 September. On 14 November 1983 the employeesin the unit described above initiated an economic strike GOVERNMENT EMPLOYEESwhich continued through 15 January 1984 when the suc-cessor agreement was signed.'A. Alleged Unlawful Instruction, Threat, andInterrogation1.FactsRespondent's main office occupies several floors of aWashington, D.C., building at which approximately 150employees and supervisors are employed. In addition,Respondent has 15 districts located throughout theUnited States. The office of each district is headed by anational vice president. Respondent's District 2 is com-prised of the States of New York and New Jersey. TheDistrict 2 office, located in New Brunswick, New Jersey,isheaded by National Vice President Rita Mason. TheNew Brunswick office staff under Mason consists of herconfidential secretary, a clerk-typist, and an attorney.2The clerk-typist and attorney were the only employeesat the District 2 office who were represented by theCharging Party at the time of the events herein. Theclerk typist assigned to the District 2 office in November1983 was Sheila Landfair; the attorney was Gay Snyder.Snyder reported to Mason for administrative matters; forlegalmatters she reported to Respondent's general coun-sel,Mark Roth,3 whose office is at the Washington, D.C.building.On 25 October, in anticipation of the strike which hethen felt imminent, Roth circulated a memorandum enti-tled "Office Responsibilities to be Completed by COBFriday, October 29, 1983." The memo required Respond-ent's attorneys to have their desks and files in order bythe close of business on 28 October. The memo also at-tachedDistrictofColumbia Bar Association LegalEthics Opinion No. 118 which outlined the responsibil-ities of union-represented attorneys whose offices may beon strike. The opinion referred to, the employer in its hy-pothesis (which was obviously the Respondent herein) as"Union X." To quote its own summary, the opinionstates:To summarize,the professional obligations of theUnion X staff attorneys to their clients continue un-abated during any job action and take precedenceover the exigencies of membership in the collective-bargaining unit. The staff attorneys may participatein a job action against their clients only if that par-ticipation in no way interferes with the timely andcompetent performance of the work.The opinion goes on to state that it applied only to exist-ing legal obligations at the time of the strike and wouldnot apply if, during a"job action,"no new legal matterswere undertaken for the client.1All dates hereafter are between 1 September 1983 and 15 January1984, unless otherwise- specified8Also reporting to Mason are field representatives who work variousareas in New York and New Jersey. These representatives do not regu-larly report to the New Brunswick office, but they do visit there for con-ferences'Of Respondent's 15 district offices, 5, in addition to New Brunswick,have field attorneys who report both to Roth and the respectivenationalvice presidents in charge of each district381On 8 November when the strike again appeared immi-nent,Roth circulated another memo, this one entitled"AttorneyObligations/ResponsibilitiesDuring StrikeAction." In this memo Roth reminded attorneys thatthey were required to comply with the District of Co-lumbia Bar Opinion No. 118 and that striking attorneyswould not be assigned new matters but would be expect-ed to come in (on an hourly paid basis) to finish existingwork. Snyder, as well as all other main office and fieldattorneys, received these memoranda.When the strike began on 14 November, some of theattorneys felt constrained to comply with Roth's 8 No-vember memo, but wished to show their support for thestrike.To do both, some of the attorneys reported towork wearing armbands, or streamers, which were about1-3/4 incheswide with the legend "hostage/striker"printed on. Snyder was one of these attorneys.On the first 3 days of the strike, clerk-typist Landfairdid not come to work. On the morning of 17 NovemberSnyder met Landfair in the parking lot as they bothcame to work about 8:45 a.m., 15 minutes before theirstarting time. Snyder was wearing a "Hostage/Striker"armband.According to Snyder's testimony,' Snyderasked Landfair what she was doing there. Landfair re-plied that she was going to work. Snyder appealed toLandfair to join the strike. Snyder told Landfair that she(Snyder) was in sympathy with the strike and would notbe reporting for work if it were not for the directivesmentioned above, and that was why she was wearing a"hostage/striker" armband at the time. She told Landfairthat she, Landfair, would not get a paycheck during thestrike and she could be replaced if she did join the strikebut, on the other hand, the Union could take "some dis-ciplinary action" against Landfair if she did not join thestrike because Landfair was a union member. Landfairreplied that it looked like she would lose either way, soshe thought she would go to work. Snyder replied toLandfair, "Well, that's your decision."Snyder testified that about 9 o'clock, when Masoncame to work, Mason and Landfair entered Mason'soffice for a conversation which Snyder could not hear.After that conversation, Mason came to Snyder's office.According to Snyder:[S]he seemed a bit angry and she said to me in aangry voice, "Gay, did you speak to Sheila aboutthe strike?" and I said "Yes, I did." She said, "Ithought I told you that you shouldn't talk to any-body about the strike." I said "Well ... you didsay that but I understood that you meant that Icouldn't speak to Locals5 about it," but I didn't seehow that applied to co-workers. She said, "Well Itold you that you shouldn't speak to anybody aboutthe strike." I said well, "Sheila has to be informedthat was going on." She says, "Well, that's my jobnot yours."Further, according to Snyder, Mason continued:4 Landfatr did not testify.5 The Local in District 2 are, in effect, the clients of Snyder 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDI told you in the past that you're nosey and thatyou shouldn't be butting your nose into areas thatdon't pertain to you. You're not Sheila's shop stew-ard. I had this . . . problem with you before withanother employee . . . I've been very patient withyou, I have children your age. But I'm not going totolerate this in the future.At a later point in the day Mason told Snyder, accordingto Snyder, "I've called Mark [Roth] and told him whatyou did regarding Shelia."Mason testified that she asked Landfair whether shehad been sick or was on strike the preceding day, andLandfair stated that she had been sick. Mason furthertestified that she told Landfair that there was a strikegoingon, and that it was her choice to work or strike,and she asked Landfair whatshe plannedto do. Landfairstated that she had intended to work, but Snyder hadsaid that she (Landfair)-would "lose either" way and thatLandfair could be disciplined by the OPEIU if she didnot strike.Mason,further according to her own testimo-ny, then went to Snyder and asked, what she had toldLandfair and why. Snyder told Mason that she had toldLandfair about the strikeand Masonthen told Snyder:"That I wanted to speak to Sheila first as her supervisorbecause I had need to know about her status . . . andthat I wanted to speak to first. That's pretty much whatI said to her." Mason testified that she then returned toLandfair and told heragainthat it was the employee'schoice whether to work or not, and that Landfair leftthe premises, joining the strike.To the extent they differ, I credit Snyder who notonly was an employee testifyingagainsther current su-pervisor and employer, 6 but had a far more credible de-meanor than Mason.After the exchange between Mason and Snyder,Mason called Respondent'sgeneralcounsel Roth. Ac-cording to Mason. "Well, I told him that the clerk-typisthad comein towork and she said [that] after what theyhad said to her she was going home, and just so heknew about it." Mason testified that Roth replied that hewould look into it. According to Roth:I received a phone call from National Vice Presi-dent RitaMason andshe was concerned that some-thing improper had occurred because, as she relatedto me,an employee had come to work, a bargainingunit secretary had 'come to work, had reported inand was working, and according to Ms. Mason,Gay Snyder went to the employee and spoke toher; and, after that, the employee left visibly upset,very upset. So I told Ms. Mason that I thought thatwas a prettyseriousallegation and that I would in-vestigate it.7Almost immediately afterMason's telephone call toRoth, Roth called Snyder. According to Snyder's testi-mony:6Georgia Rug Mill,131 NLRB 1304 (1961)7 In her testimony, Mason did not relate that she told Roth that Land-fair had been upset, however Mason did testify that Landfair was "quiteupset," and it is probable that Mason related this fact to Roth..[Roth] said an accusation has been made that youpersuaded an employee who has crossed the picketline to change her mind or that you interfered withher decision to work. He definitely used the word"grave." He said I consider it a grave wrongdoingor a grave mistake or a grave error for anybody toconvince an employee to walk off the job afterthey've made a decision to work, and before I goany further, he said if you tell, me now what hap-pened between you and Sheila I won't take any dis-ciplinary action against you. And if you won't, hesaid I might suggest that you may want to have aunion representative.Roth testified that he did tell Snyder that a "serious alle-gation . . _ . had been made that she might have coercedan employee into leaving work, an employee who hadchosen to come in; and I told her that I thought that wasa serious matter." Roth further acknowledged that hetold Snyder that she "should get ahold [sic] of her union`rep.' and call me right back." Roth did not deny usingthe word "grave mistake" or "grave error," as Snydertestified, and he acknowledged telling Snyder that herconduct, as had been reported by Mason, could lead todiscipline "if it was true."Snyder was not, in fact, disciplined. The only furthermention of the matter occurred in December, whenSnyder visited Respondent's Washington, D.C. headquar-terson business.When Roth saw her then he toldSnyder that the matter would still have to be resolved;however, the matter was effectively dropped thereafter.To the extent their testimony differs, I credit Snyderwho had a credible demeanor and was, again, testifyingagainst her direct superior for legal matters.82.ConclusionsThe complaintallegesthatMason's 17 Novemberstatements to Snyder constitute interference with em-ployees' rights to discuss the strike among themselvesand a threat of unspecified reprisalsagainstSnyder. Itfurther alleges that Roth's 17 November statements toSnyder further constitute an unlawful interrogation and aseparate threat of unspecified reprisals.It is indisputable that Snyder had a Section 7 right toappeal to Landfair to join the economic strike then inprogress. It is further clear from the testimony of bothSnyder and Mason that Mason conveyed an instructionto Snyder that Snyder should not have made such anappeal to Landfair, and that all of Landfair's informationabout the strike should, or should have, come fromMason. This conduct constitutes an instruction not toengage in protected concerted, and union, activity, andwas a violation of Section 8(a)(1) of the Act, as I so findand conclude. Mason's further statements that she wouldsRespondent argues that Snyder's testimony makes no sense becauseRoth would not logically have said that he would not discipline Snyder ifSnyder told him the truth However, since there would have been noway to hold Roth to his word, it is not inconceivable that he tried toelicit a "confession" of some sort from Snyder through the technique ofpromising that there would be no punishment if Snyder told hun "thetruth " GOVERNMENTEMPLOYEES383not tolerate Snyder's conduct in this regard,and that shehad informed Snyder'sother superior,Mark Roth, ofSnyder's conduct is further a threat of unspecified repris-als.Any employee,including an attorney,would neces-sarily conclude that-she was in immediate trouble for ex-ercising her Section 7, right of communicating with afellow employee, and that she would be in more troubleif she similarly communicated with Landfair, or anyother employee, again.Accordingly, I find and concludethat Respondent violated Section 8(a)(1) by this conductof Mason, as alleged.As Snyder had a right to communicate with Landfair,she further had a right to be free of interrogations abouther communications.Roth,also on 17 November, de-manded a recitation of what Snyder had told Landfair,knowing that the communication revolved around theprotected activity of the strike and an attempt to getLandfair to join in it. Roth was, purely and simply, in-quiring into Snyder's protected union activity. This wasnot the case,as Respondent appears to argue, of an em-ployee investigating whether an employee had, during acourse of generally protected activity,gone beyond thesphere of the Act's protection.9The fact that Landfairhad become upset proved nothing; it certainly did notprove that Snyder had engaged in unprotected activity,or even suggest that such had occurred.Presumably, ifLandfair had reported such conduct as a threat toMason, Mason would have informed Roth of the fact (aswell as included it in her own testimony);this did nothappen.That is, Roth had been given no reason to be-lieve that Snyder had threatened Landfair,or engaged inany other unprotected activity,while she was engagingin the protected activity of appealing to a fellow employ-ee to join the strike.Roth's statements that Snyder could well wish to con-tact her union representative' if she did not respond to hisinterrogation,and that she could be disciplined ifMason'sallegationswere true, were clear threats thatdisciplinary proceedings were to be instituted against herfor her protected activity.Therefore,Respondent's con-duct,by Roth, constituted an interrogation and threat inviolation of Section 8(a)(1) of the Act as I further findand conclude.B. Alleged Unlawful Inducements to Abandon theStrike1.FactsDuring the strike Charles James was a service depart-ment employee under the supervision of William Giles.James and Giles have been friends for 25 years, longbefore either was hired by Respondent.Giles testifiedthat on 22 December he found out by memorandumfrom Respondent's president,Blaylock,that employeeswho returned from strike by 23 December would receivepay for the preceding 2 weeks, and that they would beallowed to use annual leave for the period between 26and 30 December at which time the building would beclosed.James testified that Giles called him at home onthe evening of 22 December and:[W]e were talking about different things and duringone portion of the conversation he came up talkingabout the strike. He asked me if I would come backto work and I told no I wouldn't.He said if I cameback to work on that Friday, which was the 23rd Ibelieve, that I would get paid for 2 weeks pay. Thatwould be that week of the 23rd through the weekof the 1st. The office building would be closed fromthe 24th,for the holidays.Giles denied calling James or making any such statementto James or any other employee during the strike.While no memorandum from Blaylock was placed inevidence by either party, Respondent did, in fact, pay on23 December,2 weeks' pay to seven employees who re-turned to work between 20 and 22 December.HaroldMalloy, Respondent's director of finance and chief offi-cer over payroll, described this pay as an "advance"which was given because it was easier to handle the pay-roll that way. Returning employees who had expendedtheir 1983 annual leave benefit received this advance andrepaid it either by future deductions or by"purchasing"1984 leave; that is, to the extent the 23 December checksrepresented pay for days not worked,a deduction wasmade from the employees 1984 leave benefit. (Therefore,if an employee who had used his 1983 leave returnedfrom strike on December 22 and worked all that day andDecember 23 he could pay back the pay for the 8 dayshe had not worked by deductions in 1984 or he could"purchase" 8 days of 1984 annual leave benefit by taking8 fewer days annual leave in 1984.)Also, according toSamuel Edward Widger,Respondent'sdirector of per-sonnel, employees who returned from the strike between20 and 23 December were allowed to use accrued annualleave during the Christmas week in which the buildingwas closed,if they had not used all their annual leave forthat year.Therefore,Giles' announcement to James, as attestedto by James, proved correct. James and Giles have beenfriends for 25 years. It is certainly logical that Gileswould have called his friend to tell him that if he re-turned the next day he would receive 2 weeks' pay, espe-cially if that was what had been told Giles. It is furtherunlikely that James would testify falsely against his cur-rent employer;10 and,more importantly,James im-pressed me as the more credible witness. Accordingly, Ifind that Giles did call James and tell him that if he re-turned to work on December 23 he would receive 2weeks' pay.2.ConclusionAs will be developed later in this decision,Respondentrefused to allow striking employees to take accruedannual leave during the strike.This included the periodwhich Respondent's offices were closed between Christ-mas and New Year's Day. For the nonreturning employ-ees, the annual leave and pay for this period was simply"lost." The "loss"for returning employees was eliminat-ed to the extent they had leave to cover it;to the extent9 Cf.Rubin Bros. Footwear,99 NLRB 610 (1952)10 Georgia Rug Mill,supra 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheydid not, the loss was reduced from a loss in pay in1983 to a loss in pay or vacation time in 1984.Therefore,the ability to use 1983 leave, and the "advance" of 1984leave were clearly economic benefits. The prospect ofreceiving these benefits was assuredly an inducement toreturn from strike. Therefore, Giles' offer of these bene-fits to James was an inducement to abandon the strike,and a violation of Section 8(a)(1) of the Act, as I findand conclude.It is further alleged that on 5 January Giles also solic-ited employee Verna Pitts to abandon the strike bypromising her a bonus.Pittswas called by the GeneralCounsel but testified to no more than casual conversa-tions between Giles and herself while she was on thepicket line. In none of these was there any promise ofbenefits made to Pitts. Therefore, there is a failure of evi-dence on this allegation,and I shall recommend its dis-missal.,C.Prohibition AgainstWearing Armbands1.FactsAs noted above, in contemplation of the 14 Novemberstrike,Roth issued memoranda on 25 October and 8 No-vember telling employee-attorneys that it was their pro-fessional responsibility to continue working during thestrike, at least' to the extent it was necessary to finishcases which had begun before the strike. Employee GaySnyder testified that in order to comply with this direc-tive and avoid problems with the District of ColumbiaBar Association upon whose opinion Roth relied, sheand other attorneys who were in sympathy with thestrikerswore redbands which had imprinted thereupon,in black, "hostage/striker." These armbands were actual-ly streamers which were about 17 inches long and about1-3/4 inches wide. They were worn around the sleevesof coats until the employees were inside; then they weretransferred to jackets, shirt sleeves, dress sleeves, orworn across the body front.On 6 January, when several employees began crossingthe picketline and returnedtowork, Rothissued amemorandum to all Washington and field attorneysasking for status reports of pending cases. At the end ofthe memorandum, Roth added: "Finally, this is to remindyou that the wearing of red `hostage' badges is not con-sidered appropriate while you are working inside AFGEoffices. Please remove them upon entry. Thank you.Snyder testified that after receiving this memorandum,she stopped wearing the armbands; presumably other at-torneys, who were then reporting to work did also.Roth testified that the reason for this directive was:They [the returning employees]were all over thebuilding.There was [sic] very bad feelings betweenthe people coming back and the people on strike, aswell you might expect and,you know,aswe didexpect;and I felt that to continue to allow peopletowear them'in the building with the peoplecoming back in could be a problem for not only-Well, for actually both parties' safety.I thoughtitwould-probably more hostility from the peoplewho had returned to work, but 1 felt that it was aninflammatory sign.Idon't feel like I ever approved them. I neverfelt they were appropriate; but basically I felt itwould be more of an incident to ask people to takethem off when we weren'tdoing business, whentherewere no employees coming in and basicallyno visitors.I felt that to make it a big symbol and make themtake them off might increase the strike period; and Ithought, in the beginning, it would be over orhoped it would be over pretty quick.But, at this point, I just felt,really,itwas notprofessional and it was dangerous. So in the leastadversarial way that 'I could think of I asked themto take them off through this memo.The attorneys employed at Respondent's headquartersworked solely on Respondent's third floors. On thatfloor only one other employee worked during the strike;this person was not an attorney. There is no evidence ofany conflicts between the attorneys wearing the arm-bands and any other persons who crossed the picket lineand went back to work during the strike.2.ConclusionsThe complaint alleges that Roth's 6 January memoran-dum interfered with the Section 7 rights of the attorneyswho were complying with Roth's previous memorandaand working during the strike.Respondent acknowl-edges that rules against wearing union insignia are pre-sumptively invalid,but insist that"specialconsider-ations" in this case justify an exception to the rule. Alter-natively, Respondent argues that the armbands were notunion insignia in the first place.Respondent relies primarily on the decision of theEighth Circuit inFabri-Tek, Inc. v.NLRB,352 F.2d 577(8th Cir. 1965), in which a Board finding of an 8(a)(1)violation on this issue was not enforced. The court foundthat the employer's prohibition against union campaignbuttons was consistent with its rules against all "solicita-tions" and the buttons had a "tendency to distract"which the court found to be a sufficient basis for the pro-hibition.Aside from the fact that I am bound by theBoard's decision inFabri-Tek, i iIwould point out thatthe circuit premised its decision on the conclusion thatthe buttons in question were a virtual certainty to createdisruption among employees as they advocated employeeselection of one of two rival unions. Here, the armbandsdid not denounce or otherwise disparage those who hadcrossed the picket line and appealed to no factionalismamong the employees. The armbands identified the wear-ers as oneswho would bestrikingwere theynot profes-sionally compelled to be working. They did not consti-tute an appeal to' other employees to cease work and goback out on strike.Respondent further places heavy reliance onUnitedAircraft Corp.,134 NLRB 1632 (1961). In that case theBoard found nonviolative the employer's prohibition11 148 NLRB 1623 (1964). GOVERNMENT EMPLOYEES385against union pins which declared the wearer to be onewho had not returned to work during a long strikewhich had recently ended; however, the Board notedabundant evidence that many of the union officers andadherents had vowed recrimination against those whohad not supported the strike for its duration. Here, thereisno evidence of any such intent by the Union or its ad-herents.12The law is clear that substantial evidence of specialcircumstances, such as interference with production orsafety, is required before an employer may prohibit thewearing of union insignia, and the burden of establishingthose circumstances rest on the employer. SeeEckerd'sMarket,183NLRB 337 (1970);Fabric Services,190NLRB 540 (1971);Singer Co.,199,NLRB 1195 (1972).Here, Roth ventured only generalizations and conclu-sions that there existed a possibility that the armbandswould cause confrontations between the returnees andthe attorneys.His testimony was probative of nothing,and I find that Respondent has failed to meet its burdenof showing a special circumstance which would justifythe prohibition against wearing the insignia on the arm-bands.Finally,Respondent contends that the armbands werenot actually union insignia because they made no refer-ence to the Union itself. As Snyder testified, the employ-eeswore the "hostage/striker" armbands to show soli-daritywith the Union. The intent of the message, thatthe employees were working against their true desiresand sympathies with the Union, would necessarily bewell known to any supervisory personnel or returningstrikers.The "union activity" element of the armbandswould therefore be necessarily implicit to all who ob-served them and the armbands necessarily constituted"union insignia" within the reasoning of the cases citedabove.Accordingly, I find that by its prohibitionagainstwearing the "Hostage/Striker" union insignia armbands,Respondent violated Section 8(a)(1) of the Act.D. Cancellationof Paid Caucus Time1.FactsThe General Counsel contends that, in violation ofSection 8(a)(5),Respondent "unilaterally cancelled" acontractual obligation to pay employee negotiators fortime spent caucusing between negotiation sessions.Before substantive negotiations for the 1984 contractbegan, the parties discussed "ground rules" for negotia-tions.The Union insisted on written ground rules whenthe employer proposed and insisted on paying officialtime for only five union negotiators rather than the sixwhich were permitted in certain grievance sessions underthe 1981 contract. On 8 December a memorandum of un-12Respondent also citesAndrews Wire,189 NLRB 108 (1971), wherethe Board found permissible a narrow restriction against placing anystickers, union or otherwise, on "hardhats" which, because of the natureof the workplace, were designed to be reflective There, the interferencewith the reflection presented an immediate peril to the wearer and consti-tuted a "special circumstance"which rendered the employer rule nonvmo-latmve.derstandingwas negotiated. It contains five numberedparagraphs, to wit:MEMORANDUM OF UNDERSTANDINGFORNEGOTIATIONS OF RENEWAL OF THECURRENT OPEIU CONTRACT1)AFGE will provide official time for negotiationsfor up to five (5) Shop Committee representativesas designatedby OPEIU;2) Joint sessions will be conducted from 1:00 p.m. to8:00 p.m., on a day-to-day basis with changesupon mutual consent of the parties;Official timefor caucuses on days where no joint session is heldwill be limited to four hours unless extended bymutual agreement.[Emphasis added.]3)The term "negotiations" shall include both jointsessions and caucuses from the date agreed uponby the parties for the first joint session;4)Nothing in this Memorandum affects mid-termnegotiations.5) This memorandum is signed without prejudice tothe rights of either party on [sic] situations otherthannegotiationson renewal of the currentOPEIU contract.The agreement was signed by Respondent's then chiefnegotiator,Ronald King, and the Union's chief spokes-person,Donald Haines. The clause of paragraph 2,which is italicized in this quotation, was interlineated bythe parties in King's handwriting and it is the clauseupon which the allegations on this issue are based.Employee-Union negotiator Dave Rodriguez testifiedthat the provisions relating to caucus time were reachedafter a discussion of when and how much time would beallowed. On cross-examination Rodriguez testified:THE WITNESS: During the negotiations of thememorandum which is Exhibit 6 we requested thatwe would have in writing the ability to caucuswhether or not there was a session that day.And we also requested that the negotiations bescheduled for Monday through Friday, understand-ing the management's position was that occasionallythey might not be able to meet that commitment.And therefore, the Union said we still need to beable to caucus so on the days that we don't meetwe ought to have at least-not at least, we want tohave four hours of caucus time, the mornings tocaucus inother words.THE WITNESS: The Employersaidthat it wouldbe willing to say as it did in the exhibit that theywould be on a day-to-daybasis andthe Union saidthatwe didn t want to have day-to-day basis be-cause inour view that would allow the employer tosay we're not meeting tomorrow as a way 'of put-ting pressure on the Union to negotiate, to compro- 386DECISIONSOF NATIONALLABOR RELATIONS BOARDmiseI should say. And the union preferred the lan-guagedailynegotiations,Monday through Friday.That 'part of the dispute was never resolved spe-cificallyinwriting.The exhibit says "day-to-daybasis," so that's what we finally agreed to and weessentiallytookmanagement'sword that theywouldn't use the schedule as a way to jerk usaround.King testified that he categorically told the Union thatif thereweresessionsonly on Monday and Fridaycaucus time would not be allowed each day betweensuchsessions;he further testified,in responseto a bla-tantlyleading question,that he toldHainesand the otherunion negotiators that caucus time was allowed only theday before and the day after negotiations.13 This testi-mony of King was totally incredible, and it was crediblydenied byHaines.I find that there was no limitation upon caucus timeother than that which is expressed in theagreement asquoted above.Bargaining sessionsbefore the strike were held on 7-9,12-15, 19-21, 28, and 30 September into the early morn-ing hours of 1 October; on 26 October; and 2, 4-5, and7-9 November. After commencement of the strike on 14Novembersessionswere held on 2, 5, 6, 13, and 19 De-cember and 6, 10, and 12 January.At the session which began on 30 September andended in the earlymorninghours of 1 October, accord-ing to Haines:John Mulholland [who] by then had become chiefspokesperson for AFGE announced a variety ofthings he said would happen from the expiration ofthe agreementand hesaidthatwe would have-well with, with regard to this specifically he saidthat the ground [rules]agreementwas dead, that itwas over, because the contract had expired and thatwe would not be given official time for negotia-tions.He also made references to various items hecalled"Union InstitutionalBenefits"under theagreement,under the contract, not thememoran-dum of understanding . . . he said that the agree-ment wasdead and we would not have official timefor negotiations.A. I wouldn't characterize it as cancelled. What Itold them at that period of time, we had been in ne-gotiations for an extended period of time, that wewere in mediation at that time I believe at the re-quest of the joint, the request of the parties, andthatwe had given full and fair consideration totheir position, we were finished with the bargaining,we weren't going to negotiate with them any more,we gave them our final offer, we said you can signoff it if you want, and there was going to be nofuturenegotiationsand the ground rules would beinoperative, and I spelled out institutional benefits inthe contract that would no longer apply to them,someterms and conditions would remain, the insti-tutional benefits would not, and I ticked those off,and we had no furthernegotiationsuntil F.M.C.S.scheduledmeetingsin which we then did attend.Q. In fact didn't you say that the ground ruleagreementwas dead or words to that effect?A. Yes.Q. On September 30th, am I correct?A. I think it was in the morning of October 1,about 2:00 o'clock.What was said precisely on 2 a.m. after a lengthy bar-gaining session isnot susceptible to precise proof, butMulholland credibly denied that he stated that theground rulesagreement was nolonger to be applied "be-cause the contract had expired."For each of the sessions that occurred after 1 Octoberand before the strike of 14 November, Respondent didpay straight-time wagesfor all hours spent in face-to-facenegotiations;however it refused to permit any employeenegotiators to take administrative leave on the groundthat the "Memorandum of Understanding" was then in-operative.DespiteMulholland's 1 October declaration that thenegotiations were over and there was nothing left for theUnion to do butsignRespondent's last proposal, therewere, as recited above, severalmeetingsthereafter be-tween the parties. Also compromises were made by bothsidesbefore the ultimateagreementon 13 January; thatis,negotiationsdid, in fact, continue after 1 October.2.ConclusionsMulholland was called as an adversewitnessby'the Gen-eral Counsel and asked:Q. Isn't it true that in those negotiations when noagreementwas concluded on that date that you an-nounced the cancellation of various benefits andterms and conditions between the parties?A. Yes.Q. And wasn't one of theitemswhich you men-tioned to be cancelled was the groundrules agree-ment?13 John Mulholland (who took over as chief employees negotiator ofthe sixth session) offered in his testimony a post hoc definition of "caucustime" which also required that paid caucuses be conducted on the daybefore or a day afternegotiationsThis testimonywas nothingmore thana retrospective,self-serving construction and probative of nothingThe General Counsel contends that Respondent violat-ed Section 8(a)(5) and (1) of the Act by canceling provi-sions of the "Memorandum of Understanding" whichprovided official time for caucuses. The General Counselcites no cases for this proposition,14 but, given the factsas found above, Respondent's action constitutes at most abreach of contract which does not, of itself, constitute aviolation of Section 8(a)(5). Even if it could be arguedthat every breach of contract constitutes a refusal to bar-gain under Section 8(a)(5), the General Counsel has notproved a breach of contract in Respondent's action.The General Counsel and Charging Party rely on thesecond clause of the second numbered paragraph of the14Nor does the Charging Party in its brief submitted only on thisPoint GOVERNMENT EMPLOYEES387"Memorandum of Understanding" for the propositionthatRespondent had an obligation to furnish caucustime, up to 4 hours a day, any time the Union requestedituntilnegotiationswere concluded, whenever thatmight have been. Absent the clearest evidence, I wouldnot conclude that Respondentassumedsuch an opened-ended obligation to provide paid caucustime. Bargainingcould have been interrupted, legitimately, for months.Under the General Counsel's argument, Respondentwould have been liable for 4 hours' caucus time eachday, even if there was indisputably nothing,to caucusabout. This would be an unreasonable result and shouldnot be held to be the intent of the parties absent theclearest evidence.The entirety of paragraph 2, must be read as a whole.The clause on which the General Counsel and ChargingParty rely, the second clause of paragraph2, is necessari-ly premised on the firstclauseof paragraph 2. Thatclause clearly states that "Joint Sessions will be conduct-ed . . . on a day-to-day basis" this is the premise andpredicate for the operation for the second clause whichprovides for paid time for caucuses.In the early morning hours of October 1, the "day-to-day" sessions ended.While the negotiations were not"over," as Mulholland declared, it is clear that they hadentered a new phase. His tacticalstatement signaled achange in the pace and procedures of negotiations, andthiswas necessarily clear to all parties. As the dates ofthe negotiations listed above reflect, there were no meet-ingsbetween 1 October and 26 October and the only"day-to-day" sessions were in theweek before the strike,4-5 and 7-9 November. Thus events bore out Mulhol-land, and there were no day-to-day meetings until thoseimmediately preceding the' strike. The General Counseldoes not contend that there was any violation of the lawin Respondent's refusal to meet between 1 and 26 Octo-ber, or between 26 October and 2 November, or between2 and 4 November. The General Counsel's failure tocontend that there was any violation of theagreement,or the Act, in Respondent's failure to meet during thosedays is necessarilya concessionthat there was no dutyto meet "on a day-to-day"basisduring this period. Thusthe premise for the "Memorandum of Understanding," asitprovided paid caucustimebetween "day-to-day" ses-sions,was necessarily eroded, lawfully, and Respondent'srefusal thereafter to provide the 4 hours per day ofcaucus time to the union negotiators was not a breach ofcontract, or a violation of Section 8(a)(5) of the Act.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.E. Denial of Annual Leave1.FactsThe 1981 contract provided in pertinent part:LeaveSection 601All employees employed by AFGEon or after January 2, 1977, shall earn one (1) dayannual leave per pay period for a total of twenty-six(26) days per leave year. There will not be anycarry-over of unused leave earned in any leave afterJanuary 1, 1977.Section 603At the beginning of the leave yeareach unit employees will be credited with 26 daysof annual leave to be used that year. The vacationscheduling period shall extend from January 1 thru(sic)December 31 of each year.Section604When due to workload or otherreasonwhereby the Employer is unable to grantannual leave or rescheduleannualleave already ap-proved, the employees shall be paid -for the leave inorder that they will not ° forfeit the earned leavethey ordinarily would have used during a leaveyear.Section605 The vacation schedule shall be agreedupon bymutualconsent in each department withpreference according to seniority within the respec-tive department. However, there shall be equitabledistribution of long weekend leave among all of therespectivedepartment.The vacation schedulingperiod shall coincide with the leave year.Thereisa seemingcontradiction between the statementin section 601 that leave will be earned on a per-pay-period basis and the statement in section 603 that em-ployees are to be credited with 26 days of annual leaveon a first of each leave year. However, Respondent's di-rector of finance, Harold Malloy, testified that 26 days ofannual leaveis, in fact, credited to employees at the firstof a leave year. Also, Respondent's director of labormanagementservices, John Mulholland, testified that ifan employee quits at any time of the year, he is given aseparationpay on the basis of his balance of 26 days ofearned annualleave as long ashe gives 2 weeks' notice.Samuel Edward Widger, director of Respondent's per-sonnel department, testified that at the first of each yearthe personnel department submits to each of the 15 de-partment heads at thenationaloffice scheduling sheetsfor use in scheduling employees' annual leave. The de=partment heads are to seek out individual employees andfind out what their preference for leave during the yearis, if they know at that time. The department heads areto use the schedules as planning devices, to schedule em-ployees according to anticipated workload. The sched-ules are also, useful to show if there is any conflict be-tween employees desiring to take vacations at the sametime.In such event, seniority controls as required'by thecontract' quoted above. If an employee informs the de-partment head that he wishes a certain period of annualleave and that period is filled in on the chart for him, theemployee does not lose the annual leave if he decides totake it at another time, as long as it is taken before theend of the year. Employees are not required to expressany preference when the charts are circulated early intheyear;if they have not then decided on their vacationplans, they state their preferences to their supervisorslater in the year when they do decide. Employees are en-couraged to take no more than 4 days of annual leave inDecember so that there will not be too many employeesin a use-or-lose position at the end of the year; otherwise,there are no limitations concerning when employees may 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake annual leave.Widger testified that of the 15 depart-ment heads, usually 8 submit the forms back to the per-sonnel office which stores them for 1 year, after whichthey are destroyed. There is no evidence that either thepersonnel department nor any other department headsuse the completed forms for any other purposes duringthe remainder of the year.Employees of several different departments testifiedthat they had always been allowed to take annual leaveon the dates they had selected earlier in the year and hadput on the departmental schedules which were circulatedas described above. In each case, however, the employ-ees acknowledged that they did not simply fail to showup on the dates they had previously selected;they signedwritten leave slips, and received written approval beforethey left. Employees testified to only one type of excep-tion to the practice of securing written approval beforeeach absence to take annual leave;thiswas when an em-ployee had to leave work suddenly because of an emer-gency or could not report to work becauseof some un-foreseen event.In each case,however,employees noti-fied their supervisors of the emergency orally and then awritten application was signed and submitted,and for-mally approved, on the employee's return. The approvalslips, and not the charts showing the employees'desiresat the first of the leave years, are used by Respondent inorder to account for the amount of leave that has beentaken in a year. Any questions as to how much annualleave an employees has remaining at any given point ofthe year are resolved on the basis of what the "Applica-tion for Leave" slips show, and not the charts showingemployees' preferences which are usually completed by1April of each year.Employee Alma Gustodio Langman received writtenapproval for annual leave for the 28 working days be-tween 12 December and 20 January by submitting "Ap-plication for Leave" forms to her supervisor, BarbaraHarrison.Harrison signed the forms as "approved" on 24June and 11 and 31' August 1983. On 24 October attor-ney-employee Joseph Henderson, after submitting a simi-larwritten request, received written approval from Re-spondent's general counsel, Mark Roth, for annual leavefor the 8-day period from 9 through 18 November. Hen-derson had previously requested to use his leave beforethe 9-18 November period, but the leave had to be post-poned because of his court appearances on behalf of Re-spondent.On November4, in contemplationof the 14 Novemberstrike,Respondent's President Kenneth Blaylock issued amemorandum to all employees stating, inter alia:So as to avoid any misunderstanding or unnecessaryprejudice,we believe that it is our responsibility toinform you of the following effects of any strikeaction:AFGE will pay employees for all work performedup to the day of the strike, but no pay will followthe strikeunlesswork is performed.Any annual leave already scheduled and approvedto take place after the strike begins will be resched-uled by the employer due to the critical need formaintaining operations.Henderson did begin his annual leave on 9 November,aftermaking sure that he had no court appearances orother pressing legal matters to handle during his periodof proposed leave. On the morning of 14 NovemberHenderson was at home when the strike began.When heheard of it, he called Roth. He told Roth that he knew(from the above-quoted memorandum from Blaylock)that his leave was canceled but that he could not comein that date. Roth told Henderson to come the next dayand that Respondent will count that day (14 November)asuse of compensatory time which Henderson hadearned.Henderson reported the next day but, as de-scribed in the case of Snyder above, he wore the"hostage/striker"armbands when he had to appear forwork and,as he testified,walked the picket line as oftenas he could. After the strike was over Henderson askedRoth if he was going to be compensated for the balanceof his 9-18 November leave which had been canceledbecause of the strike. Roth replied, "You're just not get-ting it . . . . Your union walked away from that." Lang-man had requested her leave as far in advance as she didbecause she intended to go to the Philippines during De-cember and January and she wished to take advantage ofan excursion rate.Langman went ahead and took the tripforwhichshe had made a down payment long in ad-vance. She was not compensated for the 28 days whichhad been requested and approved,and it is undisputedthat she would have been compensated for that time butfor the strike.Before the strike started no employees in addition toLangman and Henderson had requested,and had re-ceived written approval for, annual leave which was tohave been taken during what turned out to be the strikesperiod, 14 November through 15 January. Respondentstipulated that all requests which were made for annualleave after 14 November were denied or just not re-sponded to. Respondent further stipulated that if, anyother employeeshadmade requests for annual leave afterthe strike began, they would have been denied. None ofthe employees were compensated in any way for the lossof the balance of the 26 days of 1983 annual leave whichthey had not used in 1983 before the start of the strike.During the strike the issue of what was going tohappen to the striking employees' 1983 annual leavecame up at negotiations.According to the direct exami-nation of Mulholland,Respondent's chief negotiator:I believe it was around December 5th first timehe clarified that he [Haines,the Union's chief nego-tiator]was talking about that he wanted the leavethat the employees forfeited, because they were onstrike, he wanted it credited to-to the employees;and I told him, very emphatically, that there wouldbe no-that there was going to be no reward foranybody being on strike.We weren't going to pay anybody for strikingagainst us.He, again,specificallyraised it as a proposal in-Ibelieve around the 6th-5th or 6th of January GOVERNMENT EMPLOYEES389when heagaintalked about the-that there wouldnot besettlementwithout these housekeeping mat-ters being taken care of, and he addressed the leaveand it was talked about in two different-in two re-lations.The first was dealing with the-again,the credit-ing of the leave that they had forefeitedbecausethey were on strike; and the other one related tothat in the event that the contract was retroactivelyapplied and we had-if they would agree, if theAFGE would agree to allowing employees tocredit up to 10 days leave, which they now can,that if the contract was retroactively applied, thenthey would be able to credit that leave in 1984.Again, I told him very clearly that there wouldbe no-We didn't want any benefit at all for em-ployees being on strike and that there would be nocrediting of leave under either procedures.Itwas raisedagain,specifically, face to face onthe very last day ofnegotiations.Itwas obviousthat the union was willing to make major conces-sionsand the strike was just about to be over; and ifwe handled thatcasevery carefully, the strikewould be over and we could settle the contract.So in discussing a proposal with [the Federal me-diator]I said,"we want to make it perfectly clearthat there is no reward for the employees beingon-for going out on strike," which we felt to beunjustified and we weren't going to be dealing withthese housekeepingissues;we should say no.And, as a result of that, we framed an economicissuethat was-the may [sic] key parts were an ad-ditional 3 percent in the third year of an agreement;there would have to a third year agreement, three-year agreement; and an increase in the level of thedental program, which had been long sought goalof the union.We agreed on that proposal and Mr. Haynes andhis committee [were] brought in by the mediator,and I made it very, very clear again to Mr.Haynesthat we had no intent of giving any reward for theemployees while they were on strike. There was tobe no housekeeping-these housekeeping items ofleave.We weren't about to credit. We're not interestedin it.We weren't going to settle it. And we laid outour offer of a third year agreement with a 3 percentraise and-and an additional 3 ,percent in the level 8in the dental;Imean, in factors of that.Mr. Haynes understood that. He took it back tohis group; back to the mediatoragain.The mediatorsaid, "No, they . . . everything was acceptable, butthey wanted crediting on that leave"; and I told themediator in nouncertainterms that we weren't in-terested; there would be no benefit for them beingon strike.He took it back to the union. The union compro-misedaway that housekeeping item and we settledon my last offer.On cross-examination, the General Counsel asked Mul-holland then to admit that he had refused to consider theCharging Party's request for annual leave in negotiations.Mulholland denied that he had refused to consider the-Union's proposal and, at that point, and not before, headvanced the proposition that the 3-percent raise he hadoffered at the last negotiation session had been in tradefor the Charging Party's request for credit for 1983 leavewhich the strikers had not been allowed to take. Thistestimony was, of course, totally inconsistent with thedirect testimony of Mulholland quoted above. It was fur-ther inconsistent with the testimony of Mulholland's ad-ministrative assistant, Brian John DeWyngaert, that Re-spondent was insisting that it would not "reward" em-ployees striking by paying them for annual leave whileon strike. Furthermore, a 3-percent wage increase wouldhave been a great "reward" if it was given to employeeswho lost only a few hours of annual leave by reason ofRespondent's denying all annual leave requests after thestrike began; indeed it would have been a great windfallto those employees. For this reason, and because Mulhol-land appeared to be making up the "3 percent compro-mise" story as he went along,1 s I discredit Mulholland'stestimony on cross-examination that he gave full consid-eration to the Charging Party's proposal that the em-ployees be paid for the annual leave which Respondentclaimed they had "forfeited" by going on strike.2.ConclusionsThe General Counsel contends that Respondent "vio-lated Sections 8(a)(l), (3) and (5) of the Act on and after14 November 1983 by unilaterally cancelling scheduledvacations of Local 2 bargaining unit employees and with-holding payment to said employees for such accrued va-cation benefits."16 The General Counsel argues that: (1)the annual leave was "guaranteed" to employees by thedepartmental annual leave schedules and/or operation ofthe 1981 contract; (2) the employees would have beengranted their accrued annual leave but for the protectedunion and concerted activity of engaging in an economicstrike; and (3) Respondent's actions were discriminatorybecause employees who returned before 22 Decemberwere allowed to use part of their 1983 leave. Respondentreplies: (1) Vacations were not vested benefits since, withthe exceptions of employees Langman and Henderson,employees had not applied for and received before thestrikewritten approval for leave to be taken during thestrike period; '(2) vacations were not, in fact, canceledbut simply rescheduled to the end of the strike for legiti-mate business reasons; (3) the Union, not Respondent,chose to extend the strike beyond the end of the year; (4)therefore, the vacations were "lost" by operation of the1981 contract which required employees to use or lose15 Respondent's brief quotes Mulholland's cross-examination testimony,on which Respondent heavily relies:[O]n the last day, I balanced .. [the Union's leave proposal]against the economic issues that[Local 2] . . gave, and insteadof giving. [Local 2]the leave I gave.. [Local 2] . . 3percent as-in lieu ofthe leave.-[Local 2] .proposal for the leave, onThe ellipses and insertions demonstrate counsel's difficultyin drafting acoherent synthesis of Mulholland's testimony to produce the desiredeffect16 Br. 57 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDallannual leave benefits by the -end of calendar year;and, finally, (5) even if employees' rights to 1983 annualleave had been vested at some point, these rights werewaived, or bargained away, by the Union in negotiatingthe 1984 contract.The initial question to be addressed is whether vaca-tion benefits became vested in the employees at anypoint.I agreewith Respondent that by filling out the de-partmental leave charts at the first of the year no rightswere created in the employees. The charts were nothingmore than a scheduling tool for management to preparefor anticipated workloads and a facility for compliancewith the contract's requirement that conflicting vacationrequests must be resolved on the basis of strict seniority.Furthermore, employees were not required to take leaveon the dates they entered on the leave -charts at the firstof the year. If employees were not compelled to take va-cations at the time reflected by the leave charts, it ishardly likely that the contracting parties intended thatthe employer was nevertheless required to grant it onthose dates. Therefore, I reject the General Counsel'scontention that the completion of the departmental leavecharts early in the year 1983 created additional rights inthe employees.However, as the testimony of Malloy and Mulhollanddiscloses, the parties have interpreted prior contracts asvesting employees with annual leave benefits even earlierthan the springtime completions of the departmentalleave charts. Malloy testified that 26 days of annual leaveare credited to employees at the first of a leave year.Mulholland testified that if an employee quits at any timeduring the a year, he is given his unused portion of the26 days of annual leave as separation pay if he has given2weeks' notice. Under this interpretation, the annualleave is indisputedly "vested" at the first of the year, andcan, under the contract, suffer defeasance only by theemployees' failing to use their leave in that calendaryear.The Supreme Court has held that the if the withhold-ing of earned, or vested, benefits from striking employeesis "inherently destructive" of important employee rights,no proof of antiunion motivation is required, even if theemployer introduces evidence that the conduct was moti-vated by business considerations.'' On the other hand,"if the adverse effect of the discriminatory conduct onemployee rights is `comparatively slight,' an antiunionmotivation must be proved to sustain the charges if theemployer has come forward with evidence of legitimateand substantial business justification for the conduct."' 8The Board has held that "comparatively slight" harm toemployee interest occurs when, in the face of a strike, anemployer merely reschedules, but does not deny, accruedvacation benefits to employees.' 9 However, denying va-cation pay altogether, or even delaying payment of vaca-tion pay when it is due because of a lawful strike has17NLRB v. Great Dane Trailers,388 U S 26, 33 (1967)18 Id ; see alsoNLRB v. Brown,380 U S. 278, 289 (1965).19Texaco, Inc.,179 NLRB 989 (1969);Detroit Edison Co.;206 NLRB898 (1973), G.C Murphy Co.,207 NLRB 579 (1973); each of which isheavily relied on by Respondentbeen held by the Board and the Courts to be inherentlydestructive of significant employee nghts 20Therefore the issue next which arrises is: were the va-cationsmerely rescheduled, as Respondent argues; orwere they, in effect, canceled, as contended by GeneralCounsel?21According to Blaylock's memorandum of 4 November:"Any annual leave already scheduled and approved totake place after the strike begins will be rescheduled bythe employer due to the critical need for maintaining op-erations."The only leave "scheduled and approved" in writingwhen the strikebegan wasthat of Henderson and Lang-man. But,additionally, as Respondent stipulated, if otheremployees had formally applied for leave during thestrike period, their requests would have been denied.Presumably, all employees would have attempted to takethe balance of their 1983annualleave during the strike,rather than lose it, if they have been allowed to do so.Therefore,all strikingemployees22 were treated as Hen-derson and Langman; their vacations were "rescheduled"by Respondent until the end of the strike, whether theyhad submitted written requests, and had them approved,or not.Respondent contends that since the vacations were"rescheduled" until the end of the strike, and since thestrikewent beyond the end of the year and none of thestrikers had taken the balance of the 1983 leave benefitby the end of that year, and since the contract providedthat all employeesmust "useor lose" their vacation ben-efits each year, the vacations benefits were lost by oper-ation of the 1981 contract. The fallacy of this syllogismisobvious: Section 601 of the 1981 contract, which pro-vided that vacation time is lost if not used by year's end,clearly contemplates that the loss is the circumstance ofthe employees not taking advantage of their vacationrights by making application for, and taking after receiv-ing written approval of, use of the annual leave. It doesnot contemplate the circumstance of vacation time notbeing used because of the employer's needs and de-sires.23Here Henderson and Langman, in writing, re-20 Cavalier Division of Seeburg Corp,192 NLRB 290 (1971), enfd 476F 2d 868 (D C Cir 1973),Cutten Supermarket,220 NLRB 507 (1975),Borden, Inc,235 NLRB 982 (1978).21The pivotal nature of the factual distinction betweenreschedulingandcancelingemployee vacations because they are on strike is demon-strated by the case ofStokely-Van Camp, Inc,259 NLRB 961 (1982) TheBoard order in that case was not enforced because the reviewing circuitfound, contrary to the Board, that the employer's action fell into theformer category rather than the latter.Stokely-Van Camp v. NLRB, 722F 2d 1324 (7th Cir 1983)31 Employees who returned from strike by 23 December were grantedthe privilege of using annual leave for the week between Christmas andNew and Year, as discussed above in sectionIII,B,(1).This discriminato-ry treatment falls squarely within the holding ofNLRB v Erie ResistorCorp,373 U.S 221 (1963), and prevents Respondent from contendingthat it treated all employees equally33 In that case the provisions of sec. 604 apply, and the employee ispaid "for the leave in order that they will not forfeit the earned leavethey ordinarily would have used during a leave year." This clause furtherdefeats any attempt to distinguishCavalier Division,etc, and the othercases cited at fn 20 on the basis that in those cases vacation pay was tobe paid if the vacations were not taken by a certaintime,herem that timewas, by operation of sec 604, 31 December GOVERNMENT EMPLOYEES391quested and received approval to take annual leaveduring the period of the strike; the remainder of the em-ployees would presumably have done so, rather than losethe benefit, if they could have. Therefore, the "resched-uling" became a "cancellation" as soon as Respondentdecided to invoke its spurious interpretation of section601 of the contract against the employees who wouldnot have been in a "use or lose" position at the end ofthe year but for Respondent's announced intention torefuse to grant approval for leave to be used after thestrike began.Respondent contends that the timing of the strike wasnot of its doing. It was not, but its invocation of the "useor lose" provision of the 1981 contract was. It was notcompelled to treat the annual leave benefits as defeatedby the turning of the calendar on 1 January 1984. Itchose to do so in order to punish those who were onstrike, as evidenced by Mulholland's statements that Re-spondent would not "reward" employees for striking andby Respondent's allowing the seven returnees not only touse their leave for the Christmas vacation period, but al-lowing them to borrow 1984 leave to cover that periodwhich the office was closed, if they had already expend-ed their 1983 leave benefit. This is "discrimination" is itspurest form.24Therefore, Respondent's action was a cancellation, nota "rescheduling" of the vested annual leave benefit of thestriking employees.This is not conduct which has a"comparatively slight" impact on employees' rights; itwas inherently destructive of an important employeeright, the right to strike .2S For this reason, and the factthat Respondent's policy was effectuated on a discrimina-tory basis, its purported "business justification" for itsaction need not be considered." sFinally there arises the question of whether the Unionbargained away the vested rights of the striking employ-ees to annual leave by raising the issue in the final phasesof negotiations and then signing a contract without anyprovision covering the "lost" 1983 leave. As the aboveextensive quotation of Mulholland's testimony on directexamination about the course of bargaining reflects, Re-spondent gave no consideration to the Union's proposalthat the 1983 annual leave of the unit employees be re-stored.Mulholland was adamant; the employees werenot going to be "rewarded" for going on strike. This wasRespondent's position even before Mulholland said it inbargaining, as reflected by Blaylock's memorandum toemployees on 4 November. As his testimony on directexamination reflects,Mulholland attended the late bar-gaining sessions with this predetermined attitude and, onthis issue, his presence was only for the purpose of an-24 Even if nonstrikers, or early returnees, had not had their vacationpay withheld, it would not lessen the discriminatory motivation disclosedby Respondent's actionCavalier Division of Seeburg Corp,supra at 2982s See caseabove at fn 2026 Even it were to be considered, it is no more justification than anyemployer has in any strike, there was work to be done This "justifica-tion" has never been held to license such destruction of important em-ployee rights as took place when Respondent canceled the employees'1983 vacationsAdditionally, there was no arguable "business justifica-tion" for not allowing the striking employees to take annual leave be-tween Christmas and New Year's Day, the office was closed then, and no"business" was being conductednouncing the predetermined position. This is not bargain-ing.As the Board has recently held, where a party is at-tending a meeting only for the purpose of announcing apredetermined position, it is not meeting "for the pur-pose of - bargaining" under Sections 8(d) and 8(a)(5) ofthe Act.27 That is, there was no bargaining at all on thistopic, and the Union could not have "waived" the strik-ing employees' rights to their vested benefits of 1983annual leave by submitting a request which was perfunc-torily rejected from the time of its presentation.Therefore,Respondent has discriminatorily withheldfrom the striking employees vested vacation benefits theywould have received but for Respondent's preannounceddetermination to deny annual leave to all employees be-cause they have been on strike,28 andthe Union did notwaive the employees' rights to these accrued benefits byattempting to get Respondent to bargain on the issue.Accordingly, the conclusion is compelled that Respond-ent violated Section 8(a)(3) and (1) by its conduct ofwithholding from employees their vested 1983 vacationbenefits because they engagedin aneconomic strike.Moreover, since Respondent announced its action on 4November without prior notification to or consultationwith the Union, its conduct further violated Section8(a)(5) of the Act.Stokely-Van Camp,259 NLRB 961(1982);MCC Pacific Valves,244 NLRB 931, 936 (1979).CONCLUSIONS OF LAW1.The Respondent, American Federation of Govern-ment Employees, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Office and Professional Employees InternationalUnion, Local 2, is a labor organization within the mean-ing Section 2(5) of the Act.3.All permanent employees including probationers,term employees and certain field clerical positions whoare included in the appropriate bargaining unit as setforth by the NLRB in its decision clarifying the bargain-ing unit (Cases 5-UC-82, September 10, 1976, and 5-UC-137, November 28, 1980), employed by Respondentat its National Headquarters and Respondent's Districts,including attorneys assigned to those districts, and fieldpolitical organizers; excluding all supervisors,managerialemployees, guards, confidential employees and PersonnelDepartment employees as defined by the NLRB, andNational Representatives and Organizers, Building Engi-neers and Building Staff employees, constitutes a unit ap-propriate for the purposes of collective bargaining within,the meaning of Section 9(b) .of ,the Act.4.At all times material herein the Union has been theexclusive bargaining representative of the employees inthe aforesaid appropriate unit within the meaning Section9(a) of the Act.5.By interrogating an employee with regard to herprotected concerted, and union, activities Respondenthas violated Section 8(a)(1) of the Act.27North CoastCleaning Service,272 NLRB 1343 (1984)28NLRB-v.Great DaneTrailers,supra 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By threatening an employee with unspecified repris-als because she had engaged in protected concerted, andunion, activities, Respondent has violated Section 8(a)(1)of the Act.7.By promising its employees payment of money orother items of value, if they abandon a lawful economicstrike and return to work, Respondent has violated Sec-tion 8(a)(1) of the Act.8.By refusing to confer accrued vacation benefits onemployees eligible for such benefits because of the em-ployees' protected strike activity,Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.9.By unilaterally terminating the vacation benefits ofemployees in the unit described above without first noti-fying or bargaining with the Union, Respondent has vio-lated Section 8(a)(5) and (1) of the Act.10.Respondent has not, except as specifically foundabove, violated the Act as alleged in the complaint.11.By prohibiting employees from wearing protectedunion insignia, Respondent has violated Section 8(a)(1) ofthe Act.REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that Respondent be direct-ed to cease and desist therefrom and take the additionalaffirmative action necessary to effectuate the purposes ofthe Act. I shall specifically recommend that Respondentbe ordered to pay vacation pay, with interest thereuponto be computed in the manner prescribed inFlorida SteelCorp.,231 NLRB 651 (1977), to all employees who hadpart or all of their 1983 vacation pay withheld as de-scribed herein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed29ORDERThe Respondent,American Federation of GovernmentEmployees,AFL-CIO,Washington,D.C., its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Interrogating employees about their protected con-certed,or union,activities.(b)Threatening employees with unspecified reprisalsbecause they have engaged in protected concerted, orunion, activities.(c) Soliciting strikers to abandon lawful strikes bypromising striking employees payment of money or otherthings of value if they abandon a strike and return towork.(d)Withholding vacation benefits or in any othermanner discriminating against its employees in regard tohire, tenure of employment, or any other terms and con-ditions of employment, to encourage or discourage mem-bership in any labor organization.(e)Unilaterally terminating, or modifying the vacationrights of economic strikers without bargaining with theUnion.(f) Prohibitingemloyees from wearingprotected unioninsignia.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole, with interest, all employees in theunit found appropriate herein for that amount of vaca-tion pay which was unlawfully withheld from them.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at itsWashington,D.C., place of businesscopies of the attached notice marked "Appendix."30Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaces where notices to emplpoyees are customarilyposted. Reasonable steps shall be takers by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.29 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."